[UNPUBLISHED]
PER CURIAM.
William Bradford, a detainee at the Missouri Sexual Offender Treatment Center, appeals the district court’s1 adverse grant of summary judgment in his 42 U.S.C. *535§ 1983 action. Having considered Bradford’s arguments and carefully reviewed the record, we find no basis for overturning the district court’s well-reasoned decision. See Johnson v. Hamilton, 452 F.3d 967, 971-72 (8th Cir.2006) (summary judgment-standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Charles A. Shaw, United States District Judge for the Eastern District of Missouri.